           Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENVER McFADDEN,
                                                                                        7/11/2019
                                Plaintiff,

                    -against-

CITY OF NEW YORK; BILL DeBLASIO
(MAYOR OF NEW YORK); NEW YORK                                    19-CV-5508 (VSB)
POLICE DEPARTMENT; JOHN O’LEARY
(NYPD DETECTIVE); STEVEN BYRNE                                 ORDER OF SERVICE
(NYPD DETECTIVE); WILLIAM
McLAUGHLIN (NYPD OFFICER);
UNKNOWN NYPD POLICE OFFICERS;
BELLEVUE HOSPITAL; NEW YORK
DEPARTMENT OF CORRECTIONS,

                                Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, currently incarcerated in F.C.I. Ashland, brings this pro se action under 42

U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order dated June

27, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP). 1

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 2 of 8



of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     Bill DeBlasio (Mayor of New York)

       Plaintiff’s claims against Bill DeBlasio, Mayor of New York City, must be dismissed. To

state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the defendants’ direct

and personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State

Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873

(2d Cir. 1995)). A defendant may not be held liable under § 1983 solely because that defendant

employs or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009) (“Government officials may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior.”). An individual defendant can be

personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 2




       2
        “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
                                              2
          Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 3 of 8



       Plaintiff does not allege any facts showing how Defendant Bill DeBlasio was personally

involved in the events underlying his claims. Plaintiff’s claims against this Defendant are

therefore dismissed for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

B.     New York Police Department (NYPD) and New York Department of Corrections
       (DOC)

       Plaintiff’s claims against the New York City Police Department and the New York City

Department of Correction must be dismissed because city agencies or departments do not have

the capacity to be sued under New York law. See Omnipoint Commc’ns, Inc. v. Town of

LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of a municipality

are not suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002)

(“Under New York law, departments which are merely administrative arms of a municipality do

not have a legal identity separate and apart from the municipality and cannot sue or be sued.”);

see also N.Y. Gen. Municipal Law Sec. 2 (“The term ‘municipal corporation,’ as used in this

chapter, includes only a county, town, city and village.”).

C.     Bellevue Hospital

       Bellevue Hospital, which is part of New York City Health + Hospitals (“H+H”), is not a

suable entity. But H+H has the capacity to be sued under state law. See N.Y. Unconsol. L.

§ 7385(1). In light of Plaintiff’s pro se status and clear intention to assert claims against H+H,

the Court construes the complaint as asserting claims against H+H and directs the Clerk of Court




to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).
                                                  3
          Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 4 of 8



to amend the caption of this action to replace the Bellevue Hospital with H+H. See Fed. R. Civ.

P. 21. This amendment is without prejudice to any defenses H+H may wish to assert.

D.     Rule 21 of the Federal Rules of Civil Procedure

       Plaintiff alleges that a John/Jane Doe Doctor at Bellevue Hospital failed to examine him

and give him adequate medical care for his injuries. Plaintiff alleges further that John Doe

Correction Officer 1 and John Doe Correction Officer 2 did nothing after Plaintiff was robbed

and beaten in the holding cell, and that they did not offer medical assistance to Plaintiff, who was

bleeding and in obvious pain. The Clerk of Court is therefore directed, under Rule 21 of the

Federal Rules of Civil Procedure, to amend the caption of this action to add Doctor John Doe,

Bellevue Hospital; John Doe Correction Officer 1; and John Doe Correction Officer 2 as

Defendants. This amendment is without prejudice to any defenses that these Defendants may

wish to assert.

E.     Service on the City of New York, John O’Leary (NYPD Detective), Steven Byrne
       (NYPD Detective), William McLaughlin (NYPD Officer), and H+H

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
                                                  4
           Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 5 of 8



time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants the City of New York, John O’Leary

(NYPD Detective), Steven Byrne (NYPD Detective), William McLaughlin (NYPD Officer), and

H+H through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

F.      John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the New York City Department of Correction to identify the John

Doe correction officers who contributed to the deprivation of Plaintiff’s constitutional rights.

Plaintiff also supplies sufficient information to permit H+H to identify the John Doe Doctor at

Bellevue Hospital who denied Plaintiff adequate medical attention. It is therefore ordered that the

New York City Law Department must ascertain the identity of the correction officers who

                                                   5
             Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 6 of 8



Plaintiff seeks to sue here and the addresses where these Defendants may be served. 3 It is further

ordered that H+H must ascertain the identity of the doctor whom Plaintiff seeks to sue here and

the address where this doctor may be served. The New York City Law Department and H+H

must provide this information to Plaintiff and the Court within sixty days of the date of this

order.

         Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe Defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing service on Defendants.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Court dismisses Plaintiff’s claims against Bill DeBlasio (Mayor of New York), the

New York Police Department, and the New York City Department of Corrections. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to add Doctor John Doe, Bellevue Hospital; John Doe

Correction Officer 1; and John Doe Correction Officer 2 as Defendants under Fed. R. Civ. P. 21.



         3
         If the Doe defendant is a current or former DOC employee or official, the New York
City Law Department should note in the response to this order that an electronic request for a
waiver of service can be made under the e-service agreement for cases involving DOC
defendants, rather than by personal service at a DOC facility. If the Doe defendant is not a
current or former DOC employee or official, but otherwise works or worked at a DOC facility,
the New York City Law Department must provide a residential address where the individual may
be served.
                                                   6
          Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 7 of 8



       The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for the City of New York, John O’Leary (NYPD Detective), Steven

Byrne (NYPD Detective), William McLaughlin (NYPD Officer), and H+H, and deliver all

documents necessary to effect service to the U.S. Marshals Service.

       The Clerk of Court is directed to mail a copy of this order and the complaint to: (1) the

New York City Law Department at: 100 Church Street, New York, New York 10007; and

(2) H+H at: 125 Worth Street, New York, New York 10013

       An “Amended Complaint” form is attached to this order

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 11, 2019
           New York, New York




                                                 7
Case 1:19-cv-05508-VSB Document 9 Filed 07/11/19 Page 8 of 8



          DEFENDANTS AND SERVICE ADDRESSES

   City of New York
   100 Church Street
   New York, New York 10007

   John O’Leary (NYPD Detective)
   1 Police Plaza
   New York, New York 10007

   Steven Byrne (NYPD Detective)
   1 Police Plaza
   New York, New York 10007

   William McLaughlin (NYPD Officer)
   1 Police Plaza
   New York, New York 10007

   H+H
   125 Worth Street
   New York, New York 10013




                                   8
